DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 15-19 are directed to an invention that is independent or distinct from the invention originally elected.  They are dependent upon a withdrawn claim
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15-19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
Claims 1-12 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New limitations to the independent claim require boundary regions of upper layers not to overlap boundary regions of lower layers however this seems to contradict information shown in figures 5A, 6 and 10A-B.  Those drawings clearly show overlapping of boundary regions in subsequent layers.  While the overlap is not in layers that are in contact they overlap is shown in upper and lower layers.  The Examiner will read the limitation as if the upper and lower layers are in contact or that the upper layer is immediately subsequent to the lower layer. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yasa et al. “INVESTIGATION ON OCCURANCE OF ELEVATED EDGES IN SELECTIVE LASER MELTING”, 11th Annual International Solid Freeform Fabrication Symposium 2009, pp 673-685 (Aug. 2009) (XP055475532) (as provided by Applicant in IDS)(Hereinafter “Yasa”) further in view of Abe (US Patent 8,057,731).
Regarding Claims 1 and 12: Yasa disclose a manufacturing method of a three-dimensional shaped object, comprising: a first step of depositing powder to form a powder layer; and a second step of scanning and irradiating an energy beam to the powder layer to melt and then solidifying the powder layer to form a solidified layer (described in Abstract and schematically in Figure 1a); wherein the energy beam is irradiated to a part of the powder layer corresponding to either one area among a contour area including a surface of the shaped object and an inner-solid area inside of the contour area in advance and the energy beam is irradiated to a part of the powder layer corresponding to another area later, wherein the first and second steps are alternately and repeatedly executed to form a three-dimensional shaped object by laminating a plurality of solidified layers, and wherein the energy beam is scanned such that an irradiation starting point of the energy beam for forming an upper solidified layer among the plurality of laminated solidified layers does not overlap with an irradiation starting point of the energy beam for forming a lower solidified layer in a view from a lamination direction (Yasa describes core shell scanning reduces edge effects (i.e. forming the shell and then scanning the core) (4.6 Shell and core effect) and random-fill scan (i.e. wherein the first line of each layer was scanned at a randomly chosen position (4.3 last paragraph) randomly chosen implies that the positions do not overlap) resulted in almost no edge effects. Given those teachings a person having ordinary skill in the art at the time of invention would have found it obvious to combine the two techniques in an effort to further reduce edge effects.  Even if random scanning does not imply that the starting point of the scanning or the boundary between the contour area of layers do not overlap, Abe discloses non-overlapping positions of boundaries in scanned parts (see figures 3-7, 11 and 12).  Additionally, Yasa disclose that improvement of edge effects can be realized by applying appropriate process parameters and scanning strategies.  Given those teachings a person having ordinary skill in the art at the time of invention would have found modifying process parameters and scanning strategies to be obvious and well within the skill of a routineer in the art in order to minimize edge effects.
Regarding Claims 2, 3 and 9: Yasa and Abe describe the invention as described above in the rejection of claim 1.  As described above, Yasa describe choosing a random (i.e. not overlapping) starting position.  While Yasa fail to specifically describe “wherein the energy beam is scanned such that the irradiation starting point of the energy beam for forming the upper solidified layer is separated from the irradiation starting point of the energy beam for forming the lower solidified layer by a distance greater than a spot diameter of the energy beam in the view from the lamination direction”,  “wherein the energy beam is scanned such that the irradiation starting point of the energy beam for forming the upper solidified layer is separated from the irradiation starting point of the energy beam for forming the lower solidified layer by 0.2 mm or more in the view from the lamination direction” and “wherein a spot diameter of the energy beam for forming the contour area included in the upper solidified layer is differentiated from a spot diameter of the energy beam for forming the contour area included in the lower solidified layer”, such parameters are implied by the random starting position described by Yasa.
Regarding Claims 4-6 and 14: Yasa and Abe describe the invention as described above in the rejection of claim 1.  As described above, Yasa describe choosing a random (i.e. not overlapping) starting position.  While Yasa do not specifically disclose “wherein the energy beam is scanned such that a boundary between the contour area and the inner-solid area included in the upper solidified layer does not overlap with a boundary between the contour area and the inner-solid area included in the lower solidified layer in the view from the lamination direction”, “wherein the energy beam is scanned such that the boundary between the contour area and the inner-solid area included in the upper solidified layer is separated from the boundary between the contour area and the inner-solid area included in the lower solidified layer by a distance greater than the spot diameter of the energy beam in the view from the lamination direction” and “wherein the energy beam is scanned such that the boundary between the contour area and the inner-solid area included in the upper solidified layer is separated from the boundary between the contour area and the inner-solid area included in the lower solidified layer by 0.2 mm or more in the view from the lamination direction”, or “wherein the energy beam is scanned such that the boundary between the contour area and the inner area included in the upper solidified layer is separated from the boundary between the contour area and the inner area included in the lower solidified layer by a distance greater than four times of the spot diameter of the energy beam in the view from the lamination direction”.  However given the similarities in the current invention and that of Abe and Yasa, it is the Examiner’s position that such parameters are implied by the random starting position described by Yasa or shown in the figures of Abe.
Regarding Claims 7 and 8: Yasa described the invention as described above in the rejection of claim 1.  As described above, Yasa describe choosing a random (i.e. not overlapping) starting position.  While Yasa do not specifically describe “wherein the energy beam is scanned such that widths of the contour areas of the upper and lower solidified layers are differentiated in a case where t/tan θ is smaller than the spot diameter of the energy beam, where θ is an angle formed between a side surface of the three-dimensional shaped object and a main surface of the solidified layer and t is a thickness of one layer of the solidified layers” or “wherein the energy beam is scanned such that widths of the contour areas of the upper and lower solidified layers are differentiated in a case where t/tan θ is 0.2 mm or less, where θ is an angle formed between a side surface of the three- dimensional shaped object and a main surface of the solidified layer and t is a thickness of one layer of the solidified layers”, absent a showing of unexpected results and in light of the teachings of the prior art, a person having ordinary skill in the art would have found such considerations to be an intrinsic part of the process as described by Yasa, or obvious given the teachings of Yasa (see figures and teachings described above).
Regarding Claim 10: Yasa described the invention as described above in the rejection of claim 1.  As described above, Yasa describe choosing a random (i.e. not overlapping) starting position but does not disclose a different number of scan lines of the energy beam for forming the contour area included in the upper solidified layer is differentiated from a number of scan lines of the energy beam for forming the contour area included in the lower solidified layer.  However, absent a showing of unexpected results, a person having ordinary skill in the art at the time of invention would have found the number of scan lines to be a result effective variable dependent upon the surface area of the layer being formed.  In other words, the larger the area the more lines and vice versa.
Regarding Claim 11: Yasa described the invention as described above in the rejection of claim 1.  As described above, Yasa describe choosing a random (i.e. not overlapping) starting position. Yasa also disclose various scanning directions (4.5 Fill vector scanning patterns) but fails to specifically disclose, “wherein a scanning direction of the energy beam for forming the inner-solid area included in the upper solidified layer is differentiated from a scanning direction of the energy beam for forming the inner-solid area included in the lower solidified layer”.  However given the teachings of Yasa and absent a showing of unexpected results a person having ordinary skill would find scanning direction to have little or no effect (see 4.5).
Response to Arguments
Applicant's arguments filed 6 November 2020 have been fully considered but they are not persuasive. Applicant argues that Yasa does not teach non-overlapping boundary sections.  This is not found persuasive.  As described above, it is the Examiner’s position that Yasa teaching of random scanning does disclose the non-overlapping boundaries, but even if not given Yasa’s teaching that improvement of edge effects can be realized by applying appropriate process parameters and scanning strategies. Given that teaching and Abe’s teaching of non-overlapping boundaries as shown in the figures, it is the Examiner’s position that the claimed process parameters are obvious and well within the skill of a routineer in the art absent a showing of unexpected results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  The examiner can normally be reached on CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J GRUN/Primary Examiner, Art Unit 1744